                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

MARION CARTER,                             *
                                           *
                      Plaintiff,           *
vs.                                        *       No. 4:18-cv-00029-SWW
                                           *
                                           *
PULASKI COUNTY SPECIAL                     *
SCHOOL DISTRICT,                           *
                                           *
                      Defendant.           *

                                     JUDGMENT

      Consistent with the Opinion and Order that was entered on this day, it is

Considered, Ordered, and Adjudged that this action is dismissed.



                    IT IS SO ORDERED this 30th day of January 2019.

                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
